CANADY, J.,
dissenting.
The majority has accepted review of Ruble v. Rinker Material Carp., 59 So.3d 137 (Fla. 3d DCA 2011), on the basis that the Third District Court of Appeal’s decision relied upon Capone v. Philip Morris U.S.A. Inc., 56 So.3d 34 (Fla. 3d DCA 2010), which was pending review in this Court. For the reasons set out in my dissent in Capone v. Philip Morris USA, Inc., 116 So.3d 363, 2013 WL 2631180 (Fla.2013), I conclude that jurisdiction was improvidently granted in that case and that the review proceeding should be dismissed. Because this Court should dismiss review in Capone, it should likewise dismiss review of the instant case. Accordingly, I dissent.
POLSTON, C.J., concurs.